Per Curiam.
The referee has found that the petitioner failed to prove the charges that the respondent ever employed a disbarred lawyer in his office as a clerk or in any other capacity.
The evidence proved the charges beyond all doubt. The record contains testimony of disinterested witnesses and admissions by the respondent which establish that between 1920 and 1935 the respondent and a disbarred attorney shared various offices, several of which were leased by the former attorney, and that the respondent permitted and requested the former attorney to perform the duties of a law clerk on numerous occasions.
In Matter of Treadwell (175 App. Div. 833, at p. 842) this court said: “ When an attorney has been disbarred, he has been pronounced unfit for further professional activities. The respondents moved to the former office kept by Nekarda and permitted him to *621remain therein, and undoubtedly availed themselves of his services. To what extent further than what has been hereinbefore indicated is not shown. By the letters that he wrote to them in their name, stamping thereon his own name, signing some of them ‘ Francis J. Nekarda, Slav Lawyer;’ by the business he solicited and obtained, and the advertisements inserted, he has brought respondents under grave suspicion and caused the institution of this disciplinary proceeding. We cannot approve of the matters brought to our attention and hold the respondents blameless. We think, in view of the referee’s report, which finds respondents guiltless of the main charge made against them, that we should confine our action to this expression of disapproval.”
The conclusion of the referee is not borne out by the evidence. The respondent is guilty as charged, and should be suspended for six months, with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Respondent suspended for six months.